IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                       :
                                         :    Supreme Court Case No.
             v.                          :    415, 2017
                                         :
JORDAN O. HARRIS                         :    Superior Court ID No. 1607020376
                                         :    In and For Kent County
             Defendant.                  :

      Recommended Findings of Fact and Conclusions of Law on Remand

      COMES NOW, this 28th day of March, 2018 the Superior Court in and for Kent

County, and submits the following Findings of Fact and Conclusions of Law to the

Delaware Supreme Court for its consideration:

      1. On March 6, 2018, the Supreme Court remanded this matter to the Superior

Court for the limited purpose of conducting a hearing pursuant to Supreme Court Rules

19© and 26(d)(iii). Appellant/Defendant-Below Jordan Harris (hereinafter “Harris”)

filed an affidavit with the Supreme Court pursuant to Rule 26(d)(iii) requesting to

discharge his attorney and to represent himself in his appeal before the Delaware

Supreme Court. Accordingly, the Supreme Court remanded the matter for this Court

to conduct an evidentiary hearing regarding whether Harris’ decision to proceed pro

se is knowing, intelligent and voluntary.    After a hearing, I recommend that the

Supreme Court find Harris’ decision to be knowing, intelligent and voluntary.

      2. This Court held the hearing on March 27th, 2018. Present at the hearing were

Harris and representatives of the State and his trial and appellate counsel. The
Supreme Court requested that I address the specific inquires required by Watson v.

State, 564 A.2d 1107 (Del. 1989). The Supreme Court also restated those questions

in the Remand Order.

      3. Harris testified at his hearing under oath. The following summarized

testimony from Harris was responsive to each of the questions itemized in the Supreme

Court’s Remand Order:

             a. Harris has not retained private counsel to represent him on this appeal.

             b. Harris qualifies as an indigent person. He confirmed that he has no

financial ability to hire a private attorney. His counsel from the Public Defender’s

Office confirmed that Harris qualifies as an indigent person pursuant to their guidelines.

Furthermore, Harris currently has an Assistant Public Defender representing him in the

present appeal.

             c. He stated he has a high school education. During his questioning and

interaction with this Court, he answered questions articulately. He is literate and

indicates he has some familiarity with the criminal justice system, though he has never

represented himself in another proceeding.

             d. He understands that since he is indigent, he must either (1) continue to

accept the representation on appeal by his present court-appointed counsel or (2)

proceed pro se. He desires to proceed pro se.


                                            2
              e. He testified that he wants to waive assistance of his court-appointed

counsel because he does not feel his court appointed counsel adequately represents his

interests.

              f. He has not consulted with another attorney regarding his decision,

although he spoke with his current counsel regarding the matter. He does not wish to

speak with any other attorney about the issue.

              g. He understands that the appellate process involves the application of

rules of procedure that may be difficult for a non-lawyer to follow or understand.

              h. He understands that notwithstanding the fact that he lacks legal

training, he will be required to comply with all pertinent rules of the Supreme Court.

              I. He also testified that he understands that if he does not comply with

Supreme Court Rules, it may result in the delay of his appeal or prejudice to his appeal.

              j. He also understands that granting oral argument is discretionary with

the Supreme Court and that the Supreme Court’s practice is not to grant oral argument

to pro se litigants.

              k. He understands that if the waiver of counsel is accepted, he will not

thereafter be able to secure court-appointed counsel if he changes his mind in the

future.

              l. He testified unequivocally that his decision to proceed pro se is


                                           3
knowing and voluntary.

      4. Neither the State or the Public Defender’s Office attorney had an objection

to Harris’ request or desired to further supplement the record.

      5. After the hearing, I find and accordingly recommend that the Supreme Court

should find that Harris’ decision to proceed pro se is knowing and voluntary. His

decision is considered and he understands the consequences of his decision in the

context of the appellate process. He presented to this Court as articulate and resolute

and was satisfied that he had sufficient time to consult with counsel regarding his

decision. Accordingly, I respectfully recommend to the Supreme Court that they

approve Harris’ request to proceed pro se before the Court.

      NOW, THEREFORE, IT IS ORDERED that the Prothonotary shall forthwith

transmit these findings of fact and conclusions of law to the Clerk of the Supreme Court

of Delaware.


                                                      /s/Jeffrey J Clark
                                                            Judge




                                           4